823 F.2d 546Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Tyrone C. COOPER, Petitioner-Appellant,v.Julian l. STOUDEMIRE, Individually and in his officialcapacity; Attorney General of the State of SouthCarolina, Respondents-Appellees.
No. 87-7016
United States Court of Appeals, Fourth Circuit.
Submitted April 23, 1987.Decided July 9, 1987.

Tyrone C. Cooper, appellant pro se.
Lowell W. Ross, Frank Louis Valenta, Jr., Assistant Attorney General, for appellees.
Before WIDENER, HALL and SPROUSE, Circuit Judges.
PER CURIAM:


1
Tyrone C. Cooper, a South Carolina inmate, appeals the district court's dismissal of his petition for habeas corpus or action for civil damages.  The district court referred Cooper's complaint to a magistrate pursuant to 28 U.S.C. Sec. 636(b)(1)(B).  Upon consideration of the defendant's motion to dismiss, and after affording Cooper an opportunity to respond, the magistrate filed a report recommending that the petition be dismissed.  Cooper was notified that he had ten days in which to file objections to the magistrate's report.  See 28 U.S.C. Sec. 636(b)(1)(C).  He failed to file objections, and the district court adopted the magistrate's findings and recommendation and granted the defendant's motion to dismiss.


2
This Court has held that the failure to file timely objections to a magistrate's report waives appellate review of the substance of that report where the parties have been warned that failure to object will waive appellate review.  Wright v. Collins, 766 F.2d 841 (4th Cir. 1985); Carr v. Hutto, 737 F.2d 433 (4th Cir. 1984), cert. denied, ---- U.S. ----, 54 U.S.L.W. 3392 (Dec. 9, 1985).  The use of this procedure was recently upheld by the Supreme Court in Thomas v. Arn, 474 U.S. 140 (1985).  As Cooper was properly warned, and yet failed to file objections, he has waived his right to appellate review.


3
Because the dispositive issues recently have been decided authoritatively, we dispense with oral argument, deny a certificate of probable cause, and dismiss the appeal.


4
DISMISSED.